   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 1 of 17 PageID #: 1




EAG/NS/MCM
F. #2019R0029

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 IN THE MATTER OF THE SEARCH OF                    TO BE FILED UNDER SEAL
 INFORMATION ASSOCIATED WITH THE
 CELLULAR DEVICE ASSIGNED CALL                     SEARCH WARRANT APPLICATION
 NUMBER (229) 418-8231, THAT IS                    FOR HISTORICAL CELL-SITE
 STORED AT PREMISES CONTROLLED                     INFORMATION
 BY T-MOBILE
                                                   Case No. 20-MC-1584




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Sylvette Reynoso, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call number (229) 418-8231,

(the “SUBJECT PHONE”), that is stored at premises controlled by T-Mobile, a wireless

telephone service provider. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.C. § 2703(c)(1)(A) to require T-Mobile to disclose to the government

copies of the information further described in Section I of Attachment B. Upon receipt of the

information described in Section I of Attachment B, government-authorized persons will review

the information to locate items described in Section II of Attachment B.

       2.      I am a Special Agent with the United States Department of Homeland Security,

Homeland Security Investigations (“HSI”), and have been since 2008. I am currently assigned to

HSI’s New York Office and, more specifically, to a squad that investigates human trafficking
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 2 of 17 PageID #: 2




and alien smuggling matters. Previously, I was assigned to narcotics and counter-proliferation

squads. I am responsible for conducting and assisting in investigations into the activities of

individuals and criminal groups responsible for sex and human trafficking and related offenses.

In that capacity, I have participated in investigations involving the debriefing of sex trafficking

and sex abuse victims, review of telephone records, cell site location and GPS data, review of

money transfer records, surveillance, analysis of pen register information, and the execution of

search warrants, including the execution of search warrants on computers and other electronic

media. As a result of my training and experience, I am familiar with the techniques and methods

of operation used by individuals involved in criminal activity to conceal their activities from

detection by law enforcement authorities.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 18, United States Code, Sections 844(i) (arson); 1512(a)(2), 1512(b),

1512(c)(2) and 1512(d) (witness tampering); and 1513(e) (witness retaliation) have been

committed, are being committed, and will be committed by the user of the SUBJECT PHONE.

There is also probable cause to search the information described in Attachment A for evidence,

instrumentalities, contraband, or fruits of these crimes as further described in Attachment B.

                                          PROBABLE CAUSE

       5.      The U.S. Attorney’s Office for the Eastern District of New York and HSI’s New

York Field Office are investigating ROBERT SYLVESTER KELLY, also known as

                                                  2
    Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 3 of 17 PageID #: 3




“R. KELLY,” and others for their participation in a racketeering enterprise involving bribery,

extortion, the production of child pornography; transportation of women and girls across state

lines to engage in illegal sexual activity, including sexual contact with individuals who were too

young to consent to such activity under state law and failure to notify sexual partners of a

sexually transmitted disease prior to engaging in sexual intercourse in violation of state law, and

related substantive offenses; and for arranging for travel in interstate commerce with intent to

promote, manage, establish, and carry on an extortion, in violation of state law.

       6.      On June 20, 2019, a grand jury in the Eastern District of New York returned an

indictment charging KELLY with racketeering involving predicate racketeering acts as to five

different women and four Mann Act violations. See United States v. Robert Sylvester Kelly,

Criminal Docket No. 19-286 (AMD) (E.D.N.Y.). On July 10, 2019, the grand jury returned a

superseding indictment, which added a forfeiture allegation. On December 5, 2019, the grand

jury returned a second superseding indictment, adding an additional predicate act of bribery. On

March 12, 2020, the grand jury returned a third superseding indictment (the “Indictment”)

against KELLY. Among the charges against KELLY in the Indictment were offenses that

carried a ten-year mandatory minimum sentence based on KELLY’s sexual relationship with

Azriel Clary, when she was just 17 years old.

       7.      On January 8, 2020, Azriel Clary began cooperating with federal law

enforcement. 1 Several news outlets thereafter reported that Azriel Clary was cooperating with

federal law enforcement.



1
       Based on my training, experience, and participation in the investigation, I and other law
enforcement agents believe the information provided by Azriel Clary is reliable. Information
provided by Azriel Clary has been corroborated by other evidence, including information
                                               3
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 4 of 17 PageID #: 4




        8.      In or about April 2020, two Instagram accounts, muteazrielclary (the “account

identifier” for Instagram User ID 32674765793) and mute_azrielclary (the “account identifier”

for Instagram User ID 32947370872) (collectively, the “First Instagram Accounts”) were

created. The names of the accounts appear to be a play on the “Mute R. Kelly” movement,

which began in or about 2017, following years of allegations of sex crimes by KELLY against

women, and advocated for individuals to stop listening to R. Kelly’s music. Based on my

training, experience and knowledge of this investigation, including the information described

herein, there is probable cause to believe that the individuals controlling the First Instagram

Accounts are seeking to stop (i.e., “mute”) Azriel Clary from continuing to cooperate with

federal law enforcement in its investigation and prosecution of KELLY, including by

intimidating her into not testifying at his upcoming federal trial in this district.

        9.      In or about April 2020, both of the First Instagram Accounts were publicly

accessible and the content on each was very similar. When the accounts were publicly

accessible, screenshots of the accounts were created. Based on those screenshots, the

muteazrielclary account includes the following:




obtained from other witnesses, evidence seized from electronic devices, documentary evidence,
telephone records, text messages and consensual recordings. Azriel Clary has engaged the
services of a lawyer and may seek civil remedies against KELLY in the future. Prior to her
cooperation with federal law enforcement, while still engaged in a relationship with KELLY, in a
March 2019 television interview following KELLY’s arrest on various sexual misconduct
charges involving underage girls brought by the Cook County State’s Attorney’s Office, Azriel
Clary publicly claimed that she did not have sex with KELLY when she was 17 years old.
Azriel Clary has advised that such statements were false and made publicly at KELLY’s
direction.



                                                   4
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 5 of 17 PageID #: 5




                      “Azriel Clary is a [turd emoji] eating wh0re #MuteAzrielClary”

                      “Azriel will be dead by 2020 [skull emoji]”

                      “Fuck Azriel Clary”

                      “K!ll Azriel Clary”

Based also on those screenshots, the mute_azrielclary account includes the following:

                      “Shoot Azriel Clary [skull emoji] [green toy gun emoji]”

                      “Azriel will be dead by 2022”

                      “Azriel Clary is a [turd emoji] eating whore”

                      “Azriel Clary is a sh!t eating wh0re [three turd emojis]”

                      “K!ll Azriel Clary”

                      “Fuck Azriel Clary”

Both accounts contained the hashtag, #MuteAzrielClary.

       10.     According to screenshots of the accounts, the Instagram account

“muteazrielclary” contained four (4) posts, had one (1) follower and was following six (6) other

Instagram accounts, and the Instagram account “mute_azrielclary” contained eight (8) posts, had

seven (7) followers and was following sixty-one (61) other Instagram accounts.

       11.     Records provided by Instagram reveal that the individuals who created the User

IDs for the First Instagram Accounts provided Instagram with email addresses of

“joycelynsavagee4@hotmail.com” (on March 30, 2020 in connection with “muteazrielclary”)

and “joisavageee@hotmail.com” (on April 4, 2020 in connection with “mute_azrielclary”), both

apparently plays on the name Joycelyn Savage, who is a long-time girlfriend of KELLY and, at

least publicly, remains supportive of KELLY. According to Microsoft, neither email account

existed at the time that the government sought records related to the accounts.
                                                 5
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 6 of 17 PageID #: 6




       12.      While both of the First Instagram Accounts were initially public, the

muteazrielclary account is now private and the mute_azrielclary account is no longer accessible

on Instagram.

       13.      On or about May 10, 2020, a user of a Twitter account advised the Federal Bureau

of Investigation (“FBI”) of a threat to Azriel Clary via Clary’s Twitter account. The FBI

subsequently reviewed the account, took screenshots and conveyed the information and the

screenshots to HSI. In sum, the screenshots show that on or about May 9, 2020, in response to a

tweet by Azriel Clary on her Twitter account, @theonlyazriel, the user of the Twitter account

associated with @rkellylovesme and https://twitter.com/rkellylovesme (the “Twitter Account”)

wrote, “You’re on my death list and I know where you live can’t wait to kill your punk ass and

what do you mean downfall like you a celebrity bitch please you got clout off that man.” Clary’s

father then responded on Twitter, “You come this way and I promise you you will be a shirt!!!

You can play all the internet Gansta s@@t until someone really step to y’all! All facts!!” The

user of the Twitter Account then wrote, “Stfu you can’t stop me I’ll murder all y’all ass’es

bitch[.]” Based on my training, experience and knowledge of this investigation, there is probable

cause to believe that “Stfu” refers to “Shut the fuck up.”

       14.      On June 11, 2020, at approximately 2:50 a.m. Eastern Time, a black SUV (the

“Vehicle”), which has been leased from Enterprise Rent-A-Car (“Enterprise”), a commercial

vehicle rental establishment, and which was parked outside of 2101 Rock Drive, Kissimmee,

Florida, the residence in Florida where Azriel Clary was staying (the “Residence”), was set on

fire in an apparent arson. The neighborhood of the Residence is residential in nature, and in light

of the time period during which the arson occurred (i.e., in the middle of the night) and the

relative low density of residences in the vicinity of the Residence, it is unlikely that there were

                                                  6
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 7 of 17 PageID #: 7




substantial telephone communications at the time of day that were not related to the arson. The

Vehicle sustained substantial damage as the result of the arson. Inside of the Residence at the

time of the arson were four adults and two minors. One of the adults reported to law

enforcement, in part and in substance, that upon hearing an explosion, s/he ran outside of the

Residence and saw an individual fleeing from the scene of the fire, whose arm was apparently lit

on fire. Fire investigators also determined that an accelerant was present along some or all of the

outside perimeter of the Residence.

       15.     The SUV was rented in Florida by the father of Azriel Clary from Enterprise, a

business that operates in interstate commerce and whose headquarters is located outside of

Florida (and New York).

       16.     On June 29, 2020, the government learned of an additional Instagram account,

this one titled mute.azriel.clary (the “account identifier” for Instagram account

https://www.instagram.com/mute.azriel.clary). On the mute.azriel.clary account is a photo of

Azriel Clary next to the burned vehicle (one that Clary posted to her Instagram account on or

about June 25, 2020) and the text, “SHOOT AZRIEL CLARY” with an emoji of a skull and a

gun and “K1LL AZRIEL CLARY”. As of June 29, 2020, the mute.azriel.clary account contains

three posts, has 57 followers and is following 141 other Instagram accounts.

       17.     On June 15, 2020, the Honorable Ramon E. Reyes, Jr., United States Magistrate

Judge for the Eastern District of New York, authorized a search warrant to Google for users who

had searched the address of the Residence close in time to the arson. Among the individuals who

searched the address was an individual using IP addresses

2600:1005:b04e:2982:14e7:9a5:1fc1:4978 and 2600:1006:b157:d7b1:5148:9202:ba0a:7ceb (the

“IP Addresses”) on June 10, 2020 at 10:29 p.m. Eastern Time; June 11, 2020 at 12:59 a.m.

                                                 7
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 8 of 17 PageID #: 8




Eastern Time and June 11, 2020 at 1:04 a.m. Eastern Time. As noted above, the arson took place

at approximately 2:50 a.m. Eastern Time on June 11, 2020. Verizon Wireless records show that

the IP addresses at those particular times belonged to telephone number (786) 459-8432 (the

“8432 Telephone”), which is subscribed to by Michael Williams at 202 Hollywood Street in

Valdosta, Georgia. The investigation of KELLY previously revealed that Michael Williams at

202 Hollywood Street in Valdosta, Georgia was a family member of Cavonttey Jones, also

known as “Kash Jones,” who once served as a publicist for KELLY.

       18.    On June 11, 2020, the Honorable Roanne L. Mann, United States Magistrate

Judge for the Eastern District of New York, authorized a search warrant on various phone

companies that operated cell towers serving the Residence. The results of that search warrant

showed that among the telephone numbers that were served by those cell towers on June 11,

2020 between 2:00 a.m. and 3:30 a.m. was the 8432 Telephone. 2

       19.    On July 3, 2020, the Honorable James Orenstein, United States Magistrate Judge

for the Eastern District of New York, authorized a search warrant on Verizon Wireless for

location information associated with the 8432 Telephone. Verizon Wireless records show that

the 8432 Telephone traveled from the vicinity of Valdosta, Georgia (where Michael Williams

resides and where the 8432 Telephone was on June 10, 2020 at 7:40 p.m.), to the vicinity of

Kissimmee, Florida (where the Residence is located and where the 8432 Telephone was on June




       2
              The government is still awaiting receipt of the search warrant response from T-
Mobile.

                                               8
   Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 9 of 17 PageID #: 9




11, 2020 at 3:31 a.m.), 3 to the vicinity of Lake City, Florida (where the 8432 Telephone was on

June 11, 2020 at 5:31 a.m.), and finally back to the vicinity of Valdosta, Georgia (where the 8432

Telephone was on June 11, 2020 at 2:09 p.m.).

       20.     As detailed in this paragraph, there is probable cause to believe that Cavonttey

Jones, also known as “Kash Jones,” has used telephone number (347) 835-2161 (the “2161

Telephone”) since approximately January 2020. The 2161 Telephone is subscribed to by

Michael Williams, but public records link the telephone to Jones. Furthermore, on March 17,

2020, Jones called the affiant from the 2161 Telephone.

       21.     As detailed in this paragraph, there is probable cause to believe that Michael

Williams used the SUBJECT PHONE, in addition to the 8432 Telephone. Specifically, in or

about 2015, Michael Williams submitted an application for a United States passport, on which he

listed his email address as mikewill437@gmail.com. Google records indicate that the SUBJECT

PHONE is listed as the recovery telephone number for the mikewill437@gmail.com email

account. The SUBJECT PHONE is also subscribed to by Michael Williams. Moreover, a

review of telephone records for the SUBJECT PHONE shows regular communications between

the 2161 Telephone and the SUBJECT PHONE, including in June 2020. Significantly, a review

of the telephone records for the SUBJECT PHONE shows that the user of the SUBJECT

PHONE was using it both before and after the time of the arson. For example, on June 11, 2020,

at 12:44 a.m., the 2161 Telephone placed a telephone call to the SUBJECT PHONE and the call




       3
             During a second telephone call placed on June 11, 2020 at 3:31 a.m., the 8432
Telephone was in the vicinity of Winter Garden, Florida (approximately 30 miles from
Kissimmee, Florida).

                                                9
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 10 of 17 PageID #: 10




lasted approximately 193 seconds. At 3:20 a.m., the SUBJECT PHONE sent two text messages

to (229) 973-2218, indicating the SUBJECT PHONE was being used at this time.

       22.     In my training and experience, I have learned that T-Mobile is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as “tower/face information” or “cell tower/sector records.” Cell-site data

identifies the “cell towers” (i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the “sector” (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart,

even in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device (“GPS”) data.

       23.     Based on my training and experience, I know that T-Mobile can collect cell-site

data about the SUBJECT PHONE. I also know that wireless providers such as T-Mobile

typically collect and retain cell-site data pertaining to cellular phones to which they provide

service in their normal course of business in order to use this information for various business-

related purposes.

       24.     Based on my training and experience, I know that T-Mobile also collects per-call

measurement data, which T-Mobile also refers to as the “Real-Time Tool” (“RTT”), “Advanced

Timing Data” and/or “Per Call Measurement Data” (“PCMD”). RTT, Advanced Timing Data

                                                 10
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 11 of 17 PageID #: 11




and PCMD data estimates the approximate distance of the cellular device from a cellular tower

based on the speed with which signals travel between the device and the tower. This information

can be used to estimate an approximate location range that is more precise than typical cell-site

data.

        25.    Based on my training and experience, I know that wireless providers such as T-

Mobile typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment (such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as T-Mobile typically collect and retain information about their subscribers’ use of the wireless

service, such as records about calls or other communications sent or received by a particular

phone and other transactional records, in their normal course of business. In my training and

experience, this information may constitute evidence of the crimes under investigation because

the information can be used to identify the SUBJECT PHONE’s user or users and may assist in

the identification of co-conspirators and/or victims.

                                AUTHORIZATION REQUEST

        26.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

        27.    I further request that the Court direct T-Mobile to disclose to the government any

information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on T-Mobile, who will then compile the requested

records at a time convenient to it, reasonable cause exists to permit the execution of the

requested warrant at any time in the day or night.

                                                 11
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 12 of 17 PageID #: 12




       28.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to the

targets of the investigation. Accordingly, there is good cause to seal these documents




                                                 12
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 13 of 17 PageID #: 13




because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.

                                                   Respectfully submitted,



                                                   SYLVETTE REYNOSO
                                                   Special Agent
                                                   Department of Homeland Security, Homeland
                                                   Security Investigations



       Subscribed and sworn to before me by telephone this 13th
                                                           ___ day of July, 2020:

                            Digitally signed by James
        James Orenstein     Orenstein
                            Date: 2020.07.13 15:58:44 -04'00'
       _________________________________________
       HONORABLE JAMES ORENSTEIN
       UNITED STATES MAGISTRATE JUDGE
       EASTERN DISTRICT OF NEW YORK




                                                  13
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 14 of 17 PageID #: 14




                                      ATTACHMENT A


                                   Property to Be Searched


       This warrant applies to records and information associated with the cellular telephone

assigned call number (229) 418-8231 (“the Account”), that are stored at premises controlled by

T-Mobile (“the Provider”).
Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 15 of 17 PageID #: 15




                                     ATTACHMENT B


                               Particular Things to be Seized


 I.      Information to be Disclosed by the Provider

      To the extent that the information described in Attachment A is within the possession,

 custody, or control of the Provider, including any information that has been deleted but is

 still available to the Provider or that has been preserved pursuant to a request made under 18

 U.S.C. § 2703(f), the Provider is required to disclose to the government the following

 information pertaining to the Account listed in Attachment A for the time period June 10,

 2020 at 6:00 p.m. Eastern Time until June 11, 2020 at 11:59 p.m. Eastern Time (which

 converts to June 10, 2020 at 10 p.m. UTC until June 12, 2020 at 3:59 a.m. UTC):

         a. The following information about the customers or subscribers of the Account:

                 i. Names (including subscriber names, user names, and screen names);

                 ii. Addresses (including mailing addresses, residential addresses, business
                     addresses, and e-mail addresses);

                iii. Local and long distance telephone connection records;

                iv. Records of session times and durations, and the temporarily assigned
                    network addresses (such as Internet Protocol (“IP”) addresses) associated
                    with those sessions;

                 v. Length of service (including start date) and types of service utilized;

                vi. Telephone or instrument numbers (including MAC addresses, Electronic
                    Serial Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”),
                    Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                    (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                    Integrated Services Digital Network Number (“MSISDN”); International
                    Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                    Equipment Identities (“IMEI”);


                                               2
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 16 of 17 PageID #: 16




                   vii. Other subscriber numbers or identities (including the registration Internet
                        Protocol (“IP”) address); and

                  viii. Means and source of payment for such service (including any credit card
                        or bank account number) and billing records.

            b. All records and other information (not including the contents of communications)

                relating to wire and electronic communications sent or received by the Account,

                including:

                     i. the date and time of the communication, the method of the

                        communication, and the source and destination of the communication

                        (such as the source and destination telephone numbers (call detail

                        records), email addresses, and IP addresses); and

                    ii. information regarding the cell tower and antenna face (also known as

                        “sectors”) through which the communications were sent and received as

                        well as per-call measurement data (also known as the “real-time tool” or

                        “RTT” data, “Advanced Timing Data,” “Per Call Measurement” data

                        and/or “PCMD”)

   II.      Information to be Seized by the Government

         All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of Title 18, United States Code, Sections 844(i) (arson);

1512(a)(2), 1512(b), 1512(c)(2) and 1512(d) (witness tampering); and 1513(e) (witness

retaliation) involving the user of the Account during the period from June 10, 2020 at 6:00 p.m.

Eastern Time until June 11, 2020 at 11:59 p.m. Eastern Time.

         Law enforcement personnel (who may include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

                                                  3
 Case 1:20-mc-01584-JO Document 1 Filed 07/13/20 Page 17 of 17 PageID #: 17




government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.




                                                4
